

Exhibit 10.1


 
AMENDMENT TO
 
BIOSCRIP, INC. 2001 INCENTIVE STOCK PLAN
 
EFFECTIVE ON AUGUST 4, 2011
 


 
WHEREAS, pursuant to § 17 of the BioScrip, Inc. 2001 Incentive Stock Plan (the
“Plan”), the Board of Directors of BioScrip, Inc. (the “Board”) has the right to
amend the Plan;


WHEREAS, on August 4, 2011 the Board amended the Plan to: (1) change any
reference to “MIM Corporation” in the Plan to “BioScrip, Inc.” and (2) amend the
change in control provisions of the Plan to become consistent with the
        change in control provisions in the BioScrip, Inc. 2008 Equity Incentive
Plan; and
 
WHEREAS, BioScrip, Inc. desires to set forth the amendments to the Plan approved
by the Board in this Amendment to the Plan.
 
NOW, THEREFORE, BE IT RESOLVED, that, effective as of August 4, 2011, each
reference to “MIM” or “MIM Corporation” shall be replaced in its entirety with
“BioScrip, Inc.”
 
FURTHER RESOLVED, that, effective August 4, 2011, § 2.3 of the Plan was amended
in its entirety as follows:


“2.3           Change in Control -- means unless otherwise provided in an Option
Certificate, Stock Appreciation Right Certificate, Restricted Stock Unit
Certificate, Stock Grant Certificate, or Performance Unit agreement, the
occurrence of any one of the following events:


(i) During any twenty-four (24) month period, individuals who, as of the
beginning of such period, constitute the Board (the “Incumbent Directors”) cease
for any reason to constitute at least a majority of the Board, provided that any
person becoming a director subsequent to the beginning of such period whose
election or nomination for election was approved by a vote of at least a
majority of the Incumbent Directors then on the Board (either by a specific vote
or by approval of the proxy statement of  BioScrip, Inc. in which such person is
named as a nominee for director, without written objection to such nomination)
shall be an Incumbent Director; provided, however, that no individual initially
elected or nominated as a director of  BioScrip, Inc. as a result of an actual
or threatened election contest with respect to directors or as a result of any
other actual or threatened solicitation of proxies by or on behalf of any person
other than the Board shall be deemed to be an Incumbent Director;


(ii) Any “person” or “group” (within the meaning of Sections 13(d) and 14(d) of
the 1934 Act is or becomes a “beneficial owner” (as defined in Rule 13d-3 under
the 1934 Act), directly or indirectly, of securities of  BioScrip, Inc.
representing 30% or more of the combined voting power of  BioScrip, Inc.’s then
outstanding securities eligible to vote for the election of the Board (the
“Company Voting Securities”); provided, however, that the event described in
this paragraph 2.3 (ii) shall not be deemed to be a Change in Control by virtue
of any of the following acquisitions: (A) by  BioScrip, Inc. or any Affiliate or
Subsidiary, (B) by any employee benefit plan (or related trust) sponsored or
maintained by  BioScrip, Inc. or any Affiliate or Subsidiary, (C) by any
underwriter temporarily holding securities pursuant to an offering of such
securities, (D) pursuant to a Non-Qualifying Transaction, as defined in
paragraph 2.3 (iii), or (E) by any person of or group of Company Voting
Securities from BioScrip, Inc., if a majority of the Incumbent Board approves in
advance the acquisition of beneficial ownership of 30% or more of Company Voting
Securities by such person or group;


(iii) The consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving BioScrip, Inc. or any of its
subsidiaries that requires the approval of BioScrip, Inc.’s stockholders,
whether for such transaction or the issuance of securities in the transaction (a
“Business Combination”), unless immediately following such Business Combination:
(A) more than 50% of the total voting power of (1) the corporation resulting
from such Business Combination (the “Surviving Corporation”), or (2) if
applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership of 100% of the voting securities eligible to elect
directors of the Surviving Corporation (the “Parent Corporation”), is
represented by Company Voting Securities that were outstanding immediately prior
to such Business Combination (or, if applicable, is represented by shares into
which such Company Voting Securities were converted pursuant to such Business
Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Business
Combination, (B) no person (other than any employee benefit plan (or related
trust) sponsored or maintained by the Surviving Corporation or the Parent
Corporation), is or becomes the beneficial owner, directly or indirectly, of 30%
or more of the total voting power of the outstanding voting securities eligible
to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) and (C) at least a majority of the
members of the board of directors of the Parent Corporation (or, if there is no
Parent Corporation, the Surviving Corporation) following the consummation of the
Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (A), (B) and (C) above shall be deemed to be a “Non-Qualifying
Transaction”); or


(iv) The stockholders of BioScrip, Inc. approve a plan of complete liquidation
or dissolution of BioScrip, Inc. or the consummation of a sale of all or
substantially all of BioScrip, Inc.’s assets.


Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 30% of the
Company Voting Securities as a result of the acquisition of Company Voting
Securities by BioScrip, Inc. which reduces the number of Company Voting
Securities outstanding; provided, that if after such acquisition by the
BioScrip, Inc. such person becomes the beneficial owner of additional Company
Voting Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control shall then
occur.”

FURTHER RESOLVED, that, effective August 4, 2011, § 16 of the Plan was amended
in its entirety as follows:


§ 16.


CHANGE IN CONTROL
 
16.1           Assumption or Substitution of Certain Awards.  Unless otherwise
provided in an Option Certificate, Stock Appreciation Right Certificate,
Restricted Stock Unit Certificate or Stock Grant Certificate (collectively, an
“Award Certificate”), in the event of a Change in Control in which the successor
company assumes or substitutes for an Option, Stock Appreciation Right,
Restricted Stock Unit or Stock Grant, if a Key Employee’s employment with such
successor company (or a subsidiary thereof) terminates under the circumstances
specified in the Award Certificate within 24 months following such Change in
Control (or such other period set forth in the Award Certificate, including
prior thereto if applicable): (i) Options and Stock Appreciation Rights
outstanding as of the date of such termination of employment will immediately
vest, become fully exercisable, and may thereafter be exercised for 24 months
(or the period of time set forth in the Award Certificate), and (ii)
restrictions, limitations and other conditions applicable to Restricted Stock
Units and Stock Grants shall lapse and the Restricted Stock Units and Stock
Grants shall become free of all restrictions and limitations and become fully
vested.  For the purposes of this Section 16.1, an Option, Restricted Stock
Unit, Stock Appreciation Right and Stock Grant shall be considered assumed or
substituted for if following the Change in Control the award confers the right
to purchase or receive, for each share of Stock subject to the Option,
Restricted Stock Unit, Stock Appreciation Right or Stock Grant immediately prior
to the Change in Control, the consideration (whether stock, cash or other
securities or property) received in the transaction constituting a Change in
Control by holders of shares of Stock for each share of Stock held on the
effective date of such transaction (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding shares); provided, however, that if such consideration received
in the transaction constituting a Change in Control is not solely common stock
of the successor company, the Committee may, with the consent of the successor
company, provide that the consideration to be received upon the exercise or
vesting of an Option, Restricted Stock Unit, Stock Appreciation Right or Stock
Grant, for each share of Stock subject thereto, will be solely common stock of
the successor company substantially equal in fair market value to the per share
consideration received by holders of shares of Stock in the transaction
constituting a Change in Control.  The determination of such substantial
equality of value of consideration shall be made by the Committee in its sole
discretion and its determination shall be conclusive and binding.
 
16.2           Non-Assumption or Substitution of Certain Awards.  Unless
otherwise provided in an Award Certificate in the event of a Change in Control,
to the extent the successor company does not assume or substitute for an Option,
Restricted Stock Unit, Stock Appreciation Right or Stock Grant: (i) those
Options and Stock Appreciation Rights outstanding as of the date of the Change
in Control that are not assumed or substituted for shall immediately vest and
become fully exercisable, and (ii) restrictions and deferral limitations on
Restricted Stock Units and Stock Grants that are not assumed or substituted for
shall lapse and the Restricted Stock Units and Stock Grants shall become free of
all restrictions and limitations and become fully vested.
 
16.3           Impact on Certain Awards.  Award Certificates may provide that in
the event of a Change in Control: (i) Options and Stock Appreciation Rights
outstanding as of the date of the Change in Control shall be cancelled and
terminated without payment therefor if the Fair Market Value of one share of
Stock as of the date of the Change in Control is less than the Option Price or
SAR Value, and (ii) all Performance Units shall be considered to be earned and
payable (either in full or pro rata based on the portion of Performance Period
completed as of the date of the Change in Control), and any limitations or other
restriction shall lapse and such Performance Units shall be immediately settled
or distributed.
 
16.4           Termination of Certain Awards.  The Committee, in its discretion,
may determine that, upon the occurrence of a Change in Control, each Option and
Stock Appreciation Right outstanding shall terminate within a specified number
of days after notice to the Key Employee, and/or that each Key Employee shall
receive, with respect to each share of Stock subject to such Option or Stock
Appreciation Right, an amount equal to the excess of the Fair Market Value of
such share immediately prior to the occurrence of such Change in Control over
the Option Price of such Option and the SAR Value of such Stock Appreciation
Right; such amount to be payable in cash, in one or more kinds of stock or
property (including the stock or property, if any, payable in the transaction)
or in a combination thereof, as the Committee, in its discretion, shall
determine.


 


 
IN WITNESS WHEREOF, BioScrip, Inc. has caused its duly authorized officer to
execute this Amendment to the Plan.
 
 
                               BioScrip, Inc.
 
                               By: /s/ Barry A. Posner
                               Name: Barry A. Posner
                               Title: General Counsel, Executive Vice President
and Secretary


 


 

